DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 05 February 2020. Claims 1–20 are presently pending and are presented for examination. 
During a telephone conversation with Ian Gates on 21 January 2022 a provisional election was made with traverse to prosecute the invention of a method for responding to an unsafe/anomalous condition encountered by a robot delivery vehicle, claims 9-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:
I.	Claims 1-8, drawn to a method for mapping a safe and traversable route for a robot delivery vehicle, classified in CPC class G01C21, subclass 32.
s 9-20, drawn to a method for responding to unsafe/anomalous conditions detected/encountered by a robot delivery vehicle, classified in CPC class G01C21, subclass 3461.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as structuring or formatting of map data, subcombination II has separate utility such as preferred or disfavored areas, e.g. dangerous zones.  See MPEP §806.05(d). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP §821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 9-15 are rejected on the ground of nonstatutory double patenting over claims 1-6 and 8 of U.S. Patent No. US10578443 (B2) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Claims 17-20 are rejected on the ground of nonstatutory double patenting over claims 14-17 of U.S. Patent No. US10620626 (B2) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 February 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Objections
Claim 17 is objected to because of the following informalities: claim 17 recites “calculating whether the variance exceeds the intervention delta when the the variance exceeds the operating delta”, where “the the variance” should read --the variance--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Artes (US9298183, hereinafter Artes), in view of Gerio (US10005184, hereinafter Gerio).
As to claim 9, Artes teaches a method for responding to unsafe conditions detected by a robot delivery vehicle during delivery operations, the method comprising: 
following a route profile by the robot delivery vehicle to traverse a route, wherein the route profile comprises information respective to a stored set of one or more objects contained within the route (see at least Artes, col 5, lines 4-14, the navigation module is implemented to navigate the robot across the floor area on the basis of a map of the environment stored in a memory; also see Fig. 6 and related text); 
traversing the route by the robot delivery vehicle while gathering one or more sensor data sets, wherein each sensor data set comprises information respective to a detected set of one or more objects contained in the route, wherein the detected set of one or more objects comprises a new route profile (see at least Artes, col 5, lines 20-30, a sensor module for acquiring items of information with respect to the structure of the environment and a map of the environment can be constructed; also see Fig. 6 and related text); 
comparing the route profile and the new route profile to determine a variance between the stored set of one or more objects and the detected set of one or more objects (see at least Artes, col 5, lines 30-38 for differences between newly constructed map and the permanent map; also see Fig. 6 and related text).
alerting a human controller at a remote location from the robot vehicle (see at least Artes, col 6, lines 42-50, the robot initiating an interaction with a user about incomplete floor coverage); and 
continuing to traverse the route by the robot delivery vehicle when the variance does not exceed the operating delta (see at least Artes, col 6, lines 36-41, the robot can recognize obstructions and reach thereto)  .
Artes further teaches deciding on the basis of specific criteria whether or not an interaction is to be initiated with the user (Artes, col 6, lines 54-57, Fig. 5). 
Artes does not teach calculating whether the variance exceeds the operating delta; 
calculating whether the variance exceeds the intervention delta when the operating delta is exceeded; 

However, in the same field of endeavor, Gerio teaches if foreign body detected, i.e. obstructions not previously stored in the map, activating safe automatic operation mode and detecting possible impacts, i.e. a contingency plan (see at least Gerio Fig. 4, elements 105-107 and related text), and if further impacted detected, stop operation, i.e. intervention delta exceeded (see at least Gerio Fig. 4, elements 108-109).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes to include calculating whether the variance exceeds the operating delta; calculating whether the variance exceeds the intervention delta when the operating delta is exceeded; executing by the robot delivery vehicle a contingency plan when the variance exceeds the operating delta and does not exceed the intervention delta, wherein the contingency plan includes one or more instructions for the robot delivery vehicle to execute as disclosed by Gerio to improve safety of operation (Gerio, col 3, lines 7-12).
NOTE: the limitations
	executing by the robot delivery vehicle a contingency plan when the variance exceeds the operating delta and does not exceed the intervention delta, wherein the contingency plan includes one or more instructions for the robot delivery vehicle to execute; 
alerting a human controller at a remote location from the robot vehicle when the variance exceeds the intervention delta and the operating delta; and 

do not positively limit claim 9 because these steps/actions are optional and the alerting, continuing steps will not occur when the robot executing the contingency plan when the variance exceeds the operating delta and not exceed the intervention delta.  See Ex parte Schulhauser Appeal 2013-007847, PTAB April 2016 citations omitted.
	Nonetheless, Artes in view of Gerio teaches the steps as recited in paragraphs above.

As to claim 10, Artes in view of Gerio teaches the method of claim 9.
Artes further teaches wherein the one or more instructions include one or more of reducing speed, taking an alternate route, and remaining motionless (see at least Artes, col 7, lines 54-65 for terminating processing of a region).
As to claim 11, Artes in view of Gerio teaches the method of claim 9.
Artes further teaches wherein the variance is determined to exceed one or more of the operating delta and the intervention delta when an object that is included in the new route profile is not included in the route profile (see at least Artes, col 5, lines 35-38 recognizing differences can indicate an obstruction; also see col 9, lines 36-44, a door not previously discovered, i.e. not in previous map/route).
As to claim 12, Artes in view of Gerio teaches the method of claim 11.
Artes further teaches wherein the object includes one or more of a fallen tree, a pedestrian, a pothole, an aggressive animal, a street closure, a trash can, a recycling can, snow, and ice (see at least Artes, col 5, lines 35-38 recognizing differences can indicate an obstruction, for example persons) .
As to claim 13, Artes in view of Gerio teaches the method of claim 9.
Artes further teaches further comprising: reviewing by a human the one or more sensor data sets that were gathered before, during, and after the intervention delta is exceeded; and determining by the human an occurrence that caused the intervention delta to be exceeded, wherein the occurrence is one of a non-traversable condition that is not represented in the route profile and a false alarm (see at least Artes Fig. 6 and related text, col 9, lines 5-17, the region under dining table frequently blocked, i.e. sensor data before intervention delta is exceed, the user communicate to the robot that no longer wishes attention given to this region, i.e. determining by human a non-traversable condition).
As to claim 14, Artes in view of Gerio teaches the method of claim 13.
Artes further teaches updating the route profile manually by the human to include the non-traversable condition represented in the new route profile, and updating the route profile manually by the human to avoid the non-traversable condition when the human determines that the occurrence is caused by the non- traversable condition (see at least Artes col 9, lines 62-65, the user could request immediate post-processing of an unprocessed area, i.e. including non-traversable condition in the new route profile; col 9, lines 5-17, the region under dining table frequently blocked, i.e. sensor data before intervention delta is exceed, the user communicate to the robot that no longer wishes attention given to this region, i.e. determining by human a non-traversable condition).
As to claim 16, Artes in view of Gerio teaches the method of claim 9.
Artes further teaches wherein the route profile further includes additional navigation information, and wherein the additional navigation information includes one or more of cardinal directions, turn directions, landmarks, terrain information, environmental information, and see at least Artes, col 6, lines 22-25 for environmental information).
As to claim 17, Artes teaches a method for responding to an anomalous condition encountered by a robot delivery vehicle, the method comprising: 
causing the robot delivery vehicle to traverse a route by following a pre-programmed route that is stored on a memory included in the robot delivery vehicle, wherein the pre-programmed route includes a set of expected conditions that are contained within the route (see at least Artes, col 5, lines 4-14, the navigation module is implemented to navigate the robot across the floor area on the basis of a map of the environment stored in a memory; also see Fig. 6 and related text); 
collecting by the robot delivery vehicle one or more sensor data sets on a detected set of one or more conditions contained within the route (see at least Artes, col 5, lines 20-30, a sensor module for acquiring items of information with respect to the structure of the environment and a map of the environment can be constructed; also see Fig. 6 and related text); 
encountering an anomalous condition by the robot delivery vehicle while the robot delivery vehicle traverses the route (see at least Artes, Col 5, lines 32-38 for obstruction); 
gathering sensor information on the anomalous condition by the robot delivery vehicle; and including the sensor information on the anomalous condition in the detected set of one or more conditions (see at least Artes, Col 5, lines 30-38 for SLAM method used for constructing map, the map newly constructed and permanent localization map, and the differences indicating obstruction); 
see at least Artes, col 5, lines 30-38 for differences between newly constructed map and the permanent map, the differences indicating obstruction; also see Fig. 6 and related text); 
contacting a human controller at a remote location from the robot delivery vehicle when the variance exceeds the operating delta and the intervention delta, and sending by the robot delivery vehicle the one or more sensor data sets that include information respective to the detected set of one or more conditions to the human controller (see at least Artes, col 6, lines 42-50, the robot initiating an interaction with a user about incomplete floor coverage).
Artes further teaches deciding on the basis of specific criteria whether or not an interaction is to be initiated with the user (Artes, col 6, lines 54-57, Fig. 5). 
Artes does not teach calculating whether the variance exceeds the operating delta; 
calculating whether the variance exceeds the intervention delta when the operating delta is exceeded; 
executing by the robot delivery vehicle a contingency plan when the variance exceeds the operating delta and does not exceed the intervention delta, wherein the contingency plan includes one or more instructions for the robot delivery vehicle to transverse the anomalous condition.
However, in the same field of endeavor, Gerio teaches if foreign body detected, i.e. obstructions not previously stored in the map, activating safe automatic operation mode and detecting possible impacts, i.e. a contingency plan (see at least Gerio Fig. 4, elements 105-107 and related text), and if further impacted detected, stop operation, i.e. intervention delta exceeded (see at least Gerio Fig. 4, elements 108-109).

Yet, Artes in view of Gerio does not explicitly teach …wherein an operating delta and an intervention delta are associated with the set of expected conditions, wherein the operating delta and the intervention delta each have a magnitude, and wherein the magnitude of the intervention delta is greater than the magnitude of the operating delta… and …calculating whether the variance exceeds the intervention delta when the variance exceeds the operating delta... 
However, Artes does teach a specific criteria whether or not an interaction is to be initiated with the user (Artes, col 6, lines 54-57, Fig. 5) and Gerio does teach if foreign body detected, activating safe automatic operation mode and detecting possible impacts (see at least Gerio Fig. 4, elements 105-107 and related text), and if further impacted detected, stop operation (see at least Gerio Fig. 4, elements 108-109). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made when deciding the action of the robot in an anomalous condition, to all the robot to handle the situations when the anomalous condition is not complicated, i.e. above operating delta but below intervention delta, and make the robot to seek user help when the anomalous condition is complicated, i.e. above the 
NOTE: the limitations
	executing a contingency plan when the variance exceeds the operating delta and does not exceed the intervention delta, wherein the contingency plan includes one or more instructions for the robot delivery vehicle to execute to traverse the anomalous condition; and 
contacting a human controller at a remote location from the robot delivery vehicle when the variance exceeds the operating delta and the intervention delta, and sending by the robot delivery vehicle the one or more sensor data sets that include information respective to the detected set of one or more conditions to the human controller.
do not positively limit claim 17 because these steps/actions are optional and the contacting step will not occur when the robot executing the contingency plan when the variance exceeds the operating delta and not exceed the intervention delta.  See Ex parte Schulhauser Appeal 2013-007847, PTAB April 2016 citations omitted.
	Nonetheless, Artes in view of Gerio teaches the steps as recited in paragraphs above.

As to claim 19, Artes in view of Gerio teaches the method of claim 17.
Artes further teaches wherein the anomalous condition includes one or more of a minor obstacle, a fallen tree, interference by a pedestrian, interference by an animal, a road closure, flooding, snow, ice, police action, and an attempted theft (see at least Artes, col 5, lines 35-38 recognizing differences can indicate an obstruction, for example persons.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Gerio as applied in claim 13, and further in view of Dorneich(US20100118147, hereinafter Dorneich).
As to claim 15, Artes in view of Gerio teaches the method of claim 13.
Artes modified by Gerio does not teach adjusting one or more of the preset operating delta and the preset intervention delta when the human determines that the occurrence is caused by the false alarm.
However, in the same field of endeavor, Dorneich teaches setting a high threshold level to reduce false alarm (see at least Dorneich, para 0033).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes and modified by Gerio to include adjusting one or more of the preset operating delta and the preset intervention delta when the human determines that the occurrence is caused by the false alarm as disclosed by Dorneich to reduce false alarm rate (Dorneich, para 0033).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Gerio as applied in claim 17, and further in view of Yu (US20150006005, hereinafter Yu).
As to claim 18, Artes in view of Gerio teaches the method of claim 17.
Artes modified by Gerio does not teach reviewing by the human controller the detected set of one or more conditions when the robot delivery vehicle contacts the human controller; and controlling the robot delivery vehicle remotely by the human controller to resolve the anomalous condition based on the detected set of one or more conditions.
see at least Yu, para 0105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes and modified by Gerio to include reviewing by the human controller the detected set of one or more conditions when the robot delivery vehicle contacts the human controller; and controlling the robot delivery vehicle remotely by the human controller to resolve the anomalous condition based on the detected set of one or more conditions as disclosed by Yu to supplemented the autonomous control of the vehicle by a human operator when needed (Yu, para 0105).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Gerio as applied in claim 19, and further in view of Mohapatra (US20100164699, hereinafter Mohapatra).
As to claim 20, Artes in view of Gerio teaches the method of claim 19.
Artes modified by Gerio does not teach contacting authorities by the human controller when the anomalous condition is an attempted theft.
However, in the same field of endeavor, Mohapatra teaches the owner receives the alert call regarding attempted theft and inform the police (see at least Mohapatra, para 0085).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes and modified by Gerio to include contacting authorities by the human controller when the anomalous condition is an attempted theft as disclosed by Mohapatra to secure against unauthorized access (Mohapatra, Abstract).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668